Citation Nr: 0325899	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  02-16 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from May 1959 to June 1966.  
The veteran's DD 214 also shows more than thirteen years of 
prior service.  The veteran reports an entry date of August 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office in Los 
Angeles California.


REMAND

Review of the claims folder discloses that pertinent evidence 
remains outstanding.  The veteran has submitted service 
medical records, as well as private medical records.  The 
Board finds that review of the veteran's service personnel 
records would be appropriate and, if possible, these records 
should be obtained.   

Under the VCAA, the VA has a duty to secure an examination or 
opinion if the evidence of record contains competent evidence 
that the claimant has a current disability; and indicates 
that the disability may be associated with service, but does 
not contain sufficient medical evidence to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d).  The claims folder does 
not contain a final determination as to the etiology of the 
veteran's Hepatitis C.  Dr. Martin surmises that it is either 
due to exposure in Vietnam or the Hepatitis C has a sporadic 
etiology.  Because the etiology of the Hepatitis C disability 
is unclear from the record, the Board finds that the duty to 
schedule the veteran for an examination has been triggered.  
38 C.F.R. § 3.159(c)(4)(C).   

Accordingly, the case is REMANDED for the following actions:

1. The RO should make an attempt to 
secure the veteran's service personnel 
records.

2.  The RO should schedule a medical 
examination for the veteran in order to 
determine the nature and extent of the 
Hepatitis C disability and whether it is 
etiologically related to his fall in 
service.  The veteran's claims folder 
should be made available to the 
examiner(s) for the examination.  All 
indicated tests and studies should be 
performed as deemed necessary by the 
examiner.  The examiner should set forth 
the reasoning for any conclusions reached 
and determine whether it as likely as not 
that the veteran incurred Hepatitis C 
while in service.  

3.  The RO should then readjudicate the 
issue on appeal to include consideration 
of all evidence of record.  If the 
disposition of the claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford applicable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




